United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2592
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Maurice Walls,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 18, 2011
                                Filed: January 31, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Maurice Walls appeals the prison sentence the district court1 imposed after he
pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1). The district court determined he was an armed career criminal, see 18
U.S.C. § 924(e); U.S.S.G. § 4B1.4, and imposed the statutory minimum prison term
of 180 months. In a brief under Anders v. California, 386 U.S. 738 (1967), counsel
asks to withdraw and argues that 3 criminal history points should not have been


      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
assessed for prior convictions for which there was no evidence that Walls had been
represented by counsel or had waived counsel.

       We find this argument unavailing because subtracting 3 criminal history points
from Walls’s total of 18 would not have affected his sentence. See U.S.S.G. Ch. 5 Pt.
A (table) (Category VI criminal history for 13 or more criminal history points).
Further, having properly determined that Walls was an armed career criminal, the
district court had no discretion to sentence him below the statutory minimum. See
United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority to
depart from statutory minimum is in 18 U.S.C. § 3553(e) and (f), which apply only
when government moves for departure based on substantial assistance or defendant
qualifies for safety-valve relief).

      After reviewing the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we allow counsel to withdraw, and we
affirm.
                      ______________________________




                                         -2-